Per Curiam.

In the circumstances of this case we think that the commissions of the managing agent for collections should have been limited to 3%, particularly in view of the- fact that substantial leasing commissions had also been paid to the managing agent. Since the personal disbursements of the receiver were not satisfactorily itemized, the allowance of $200 for such expenditures was improper. The receiver should be surcharged to the extent of $2,833.58, the amount by which the collection commissions exceed 3% of the gross receipts, and the item of $200 for personal disbursements should be disallowed.
The order settling the account of the receiver should be modified accordingly and as so modified affirmed.
Martin, P. J., Glennon, Untermyer, Cohn and Callahan, JJ., concur.
Order unanimously modified in accordance with opinion and as so modified affirmed. Settle order on notice.